         Case 1:17-cv-03145-PGG Document 13 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TBC CONSULTORIA EM
 INVESTIMENTOS FINANCEIROS LTDA.,
                                                                        ORDER
                                Petitioner,
                                                                  17 Civ. 3145 (PGG)
                v.

 GRADUAL CORRETORA DE CAMBIO,
 TITULOS E VALORES MOBILIARIOS
 S.A.; FERNANDA FERRAZ BRAGA DE
 LIMA DE FREITAS; and GABRIEL PAULO
 GOUVEA DE FREITAS JUNIOR,

                                Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

               A petition to confirm an arbitration award was filed on April 28, 2017 – more

than three years ago. (Dkt. No. 1) Despite repeated inquiries from Chambers, Petitioner has not

filed proof of service. If proof of service is not filed by July 21, 2020, this case will be

dismissed for failure to prosecute.

Dated: New York, New York
       July 14, 2020
